Citation Nr: 1146096	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus ("diabetes"), including as due to exposure to Agent Orange.

2.  Entitlement to service connection for bilateral vision loss.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran presented testimony before the Board in April 2009.  The transcript has been associated with the claims folder.

The claims were previously before the Board in March 2010 wherein they were remanded for further development and adjudication.  The claims have been returned to the Board.  The claims pertaining to diabetes mellitus and bilateral vision loss are ready for appellate disposition.  

However, as the remand orders of the Board were not complied with regard to the claims for low back and left knee disabilities, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claims for low back and left knee disabilities are once again being remanded to the RO and are addressed in the REMAND portion of the decision below.  They are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran is not shown to have served in the Republic of Vietnam.  

3.  The Veteran is not shown to have been exposed to herbicides while stationed in Thailand from July 25, 1967, to July 21, 1968.

4.  The Veteran is not shown to have manifested diabetes in service or for many years thereafter; diabetes is not shown to be due to a documented injury or other event of the Veteran's active military service.

5.  The Veteran currently is not shown to have diagnosed bilateral vision loss that is due to a documented injury or other event of the Veteran's active military service; refractive error of the eye is not a disability within the meaning of applicable legislation.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have bilateral vision loss due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in March 2007 and May 2007 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in March 2007 and May 2007, which was prior to the November 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The March 2007 and May 2007 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, a lay statement, photographs, statements of the Veteran, an October 2007 VA eye examination, and post-service private and VA medical records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

A remand for a VA medical opinion is not necessary in order to decide the claim for diabetes in this case because, as will be discussed in further detail below, the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed diabetes may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Diabetes Mellitus

The Veteran asserts that he is entitled to service connection for diabetes mellitus.  Specifically, he contends that he was exposed to herbicides, namely Agent Orange, in two different countries.  The Veteran maintains that he was stationed in Taklia, Thailand, and was a jet engine mechanic on the flight line.  He further asserts that the runway area was sprayed with Agent Orange to remove grass and foliage and when the wind shifted, the herbicide blew on him.  He also contends that he volunteered to help deliver ammunition in wooden boxes to troops in Vietnam and was exposed to Agent Orange while there.  After careful consideration of all procurable and assembled data, the Board finds that service connection for diabetes is not warranted on either a direct or presumptive basis.   

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include diabetes.  38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more at any time after service.   38 C.F.R. § 3.307(a)(6)(ii).   "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

In this case, there is no evidence the Veteran served in the Republic of Vietnam.  The National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  They further indicated that the service record provided no conclusive proof the Veteran was in-country.   A review of the Veteran's service personnel records does not show the Veteran served in the Republic of Vietnam.  

The Veteran contends that receipt of the Vietnam Service Medal is conclusive proof of his service in Vietnam.  However, the Veteran served in Thailand from July 1967 to July 1968 and according to VBA Fast Letter 09-20 (May 6, 2009), Thailand was a staging area for aircraft missions over Vietnam, and many veterans who assisted with these missions received the Vietnam Service Medal for their support of the war effort.  In a May 2011 statement, the Veteran indicated that for security reasons the only proof of him being in Vietnam would be an "IBM" punch card used for recording flights.  The Veteran did not submit any "IBM" punch card in support of his claim, nor was the NPRC able to verify his claimed service in Vietnam, and no punch cards were included in his service personnel records.  Therefore, not having served in the Republic of Vietnam, the Veteran is not presumed to have been exposed during his period of service to an herbicide agent in Vietnam.  38 U.S.C.A. § 1116(f).   

The Veteran additionally contends that he was exposed to herbicides which were sprayed around the flight line to control foliage while stationed in Thailand.  The Veteran's service personnel records do show he was in Thailand from July 25, 1967, to July 21, 1968.  

When developing herbicide-related disability claims from veterans with Thailand service during the Vietnam era, Regional Offices will no longer send inquiries to the Agent Orange Mailbox.  Instead, a copy of a Memorandum for the Record will be placed in the veteran's file.  See VBA Fast Letter 09-20 (May 6, 2009).  This response document contains input from DOD and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the herbicide exposure issue can be resolved based on this document, then no further development action is necessary.  Id. 

The Memorandum for Record, included in the Veteran's claims file, shows that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, near the Pranburi Military Reservation.  The Memorandum further  shows that tactical herbicides, such as Agent Orange were not used or stored in Thailand.  There are no records of tactical herbicide spraying by Ranch Hand or Army Chemical Corps aircraft in Thailand after 1964.  There was sporadic use of non-tactical or commercial herbicides used within the base, on small-scale brush or weed clearing activity along the flight line or around living quarters in Thailand.  However, these were not tactical herbicides and only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of Base Civil Engineer were used.

The Veteran's herbicide exposure claim can be resolved based on this Memorandum.  First and foremost, the Veteran was in Thailand from July 1967 to July 1968, three years after there was limited testing of tactical herbicides near the Pranburi Military Reservation.  Next, the herbicides used to defoliate near the flight-line and living quarters in Thailand, were not tactical herbicides, but commercial grade approved by the Armed Forces Pest Control Board and sprayed under the control of Base Civil Engineer.  Therefore, the Veteran is not presumed to have been exposed during his service in Thailand.  Id.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, on this record, the Board shall proceed with determining entitlement to service connection on a direct causation basis.  The Veteran's service treatment records are wholly devoid of treatment, complaints, or diagnoses of diabetes.  
Post-service, the first objective evidence of the Veteran having been diagnosed with diabetes is in July 2002, some 19 years after service, and clearly outside the one-year presumptive period for diabetes.  38 C.F.R. §§ 3.307, 3.309.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment of diabetes until 2002  constitutes negative evidence against the claim because it tends to disprove that diabetes was the result of the Veteran's active service.  Id.  Especially, since there were no complaints or treatment of diabetes in service and the medical records show a family history of diabetes, namely the Veteran's father.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his blood sugar since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Significantly, the diabetes and/or blood sugar problems were not noted by medical personnel during service or at the time of discharge or for many years thereafter.  Thus, the Veteran's current assertions of his having had chronic or recurrent blood sugar problems since service are not consistent with his own actions (no treatment for diabetes prior to 2002 despite claims of out of control blood sugar readings) and the overall record.

As diabetes was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Bilateral Vision Loss

The Veteran contends that he is entitled to service connection for  bilateral vision loss.  Specifically, he asserts that he got hydraulic fluid in his eyes on multiple occasions during service, which has resulted in current vision loss, as well as burning and itching in both eyes.

After careful consideration of all procurable and assembled data, the Board finds that service connection for bilateral vision loss is not warranted.   In this regard, the Veteran's service treatment records do show he had a foreign body in his left eye with a secondary infection in August 1966.  In March 1967, the Veteran reported eye strain when reading, greater in the left eye.  His visual acuity was 20/20.  On a January 1974 examination, vision was 20/20 bilaterally.  In May 1975, the Veteran had purulent conjunctivitis of the left eye.  In July 1975, the Veteran had mild conjunctivitis of the left eye.  In a July 1975 report of medical examination, the examiner noted the Veteran had  history of getting fuel in his left eye, approximately two months prior.  The Veteran complained of occasional irritation.  His visual acuity was 20/20 and the conjunctivae were normal.  

An August 1977 medical examination showed normal vision.  In December 1977, the Veteran got hydraulic fluid in his eye.  The eye was irrigated at the scene.  Left eye visual acuity was 20/20, the right was 20/15.  There were no further eye complaints during service.  A July 1979 medical examination found normal vision.  A January 1982 medical examination noted defective near visual acuity on the left.  On the February 1983 report of medical history taken in conjunction with separation, the Veteran indicated that he had eye trouble.  The medical provider noted the Veteran had glasses for corrective vision bilaterally since 1972.  The corresponding separation physical examination was negative for an eye disorder.  Visual acuity was 20/25 on the left and 20/20 on the right.  

The mere fact the Veteran was treated for conjunctivitis and hydraulic fluid in his eye is not enough to establish that a chronic eye disability manifested during the Veteran's active duty service.  38 C.F.R. § .303(b).  To the extent that the Veteran may be asserting that he had continued or ongoing eye problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  Significantly, other than glasses for corrective vision at the time of discharge, there has been no treatment for eye problems since the Veteran's discharge from service.  There was only an isolated complaint of left eye pain in January 2002 without any diagnosis of an eye disorder.  The pupils were equal and reactive to light in 2002.  There were no complaints or treatment for burning or itching.  Thus, the Veteran's current assertions of his having had chronic or recurrent eye problems since service are not consistent with his own actions (no treatment for eye problems since service and an isolated complaint of eye pain in 2002) and the overall record.

Upon VA examination in October 2007, the Veteran complained of pain in the back of his left eye.  He wore glasses.  He reported worsening vision over the years.  The examiner noted the Veteran had mild age related cataracts.  The Veteran was diagnosed with a refractive error correctable to 20/20.  He also had mild diabetic and hypertensive retinopathy.  The examiner opined that refractive error was not due to service injury.   The examiner also indicated that the Veteran's other eye problems were not related to a service eye injury.

As an eye disability was not shown during service and a refractive error is not a disease or injury within the meaning of applicable legislation, service connection can only be granted if there is some competent evidence linking the current disability to service.  38 C.F.R. § 3.303(c).  Here, there is no such competent evidence that establishes a relationship between an eye disorder to an identified injury or other incident of service.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.     


ORDER

Entitlement to service connection for diabetes is not warranted.  Entitlement to service connection for bilateral vision loss is not warranted.  The appeal is denied to this extent. 


REMAND

As noted in the Introduction, the claims for low back and left knee disabilities were previously before the Board in March 2010.  At that time, the Board determined that additional notice and evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall, supra.   

Specifically, the Board found that in order to resolve the claims, a Remand was necessary to obtain a VA medical opinion, which was based on full consideration of the Veteran's assertions and which was supported by a clearly stated rationale.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).

The examiner was asked to provide opinions as to whether it was at least likely as not that the Veteran's claimed low back and left knee disabilities were due to or the result of his active duty service or the service-connected right knee disability or aggravated by the service-connected right knee disability.  Thereafter, the RO was to readjudicate the claims and furnish the Veteran an appropriate supplemental statement of the case. 

A note in the claims file indicates the Veteran failed to report for his VA joints and spine examinations on January 10, 2011.  However, in a May 2011 statement from the Veteran he claims that he reported to the Viera VA Outpatient Clinic in Melbourne, Florida, where x-rays were taken of his low back and left knee.  He attached four diagnostic imaging disks, the first dated on January 10, 2011, the date the Veteran allegedly failed to report for VA examination.
 
In the Veteran's Post-Remand Brief he maintains that the claims for his low back and left knee are not ripe for appellate review as the Veteran did indeed report for the examinations and that the report was not associated with the claims folder.  These matters must be remanded for clarification, to obtain copies of the January 2011 VA examinations, and to transcribe the four imaging disks provided by the Veteran.

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claims.  The AMC/RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  The March 2010 Board Remand is incorporated by reference. 

1.  The AMC/RO should transcribe a copy of the four imaging disks submitted by the Veteran.  A copy of the reports must be associated with the claims folder.  

2.  The AMC/RO must contact the Viera VA outpatient clinic and obtain a copy of the January 10, 2011, report of VA examination(s).  If the report(s) cannot be located, then the Veteran must again be scheduled for the appropriate VA examinations to ascertain the nature and etiology of the claimed low back and left knee disabilities.  The examination(s) should include review of the claims file (including the transcribed reports from the imaging disks provided by the Veteran and noted above) and the new examiner should respond to the same questions posed in the Board's March 2010 remand.  The opinions should be supported by a detailed rationale. 

3.  The AMC/RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of any indicated development, the AMC/RO must readjudicate the claims.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


